Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5-7 depend from canceled claim 4.  These claims have been examined assuming that they were intended to depend from claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Storper (WO 93/16897) in view of Strong (5,672,122).  Note the basis for the rejections set forth in the office action filed September 16, 2020.  Regarding the amendments to claim 1, note Figure 1 of Storper showing the first and second bulbous portions (7) that are spaced apart in a longitudinal direction defining space portions.  Further, Storper teaches a flexible stop having an aperture that contacts the body and is configured to be adjustably and alternatively secured to the body at each of the space portions.  Note page 3, lines 22-31 of Storper stating that the web part (13) is shaped with a central aperture (17) to allow the presence of the shank and it fits tightly around the shank (1).  Force is applied to the stop (13) so that the rim of the aperture (17) yields and passes the beads (7).  Thus, Storper teaches that the flexible stop (13) has a flexible connection between it and the body (9).
Regarding the limitation for the thickness of the stop to be less than that of the distance between the first and second bulbous portions, Storper teaches an additional intermediate structure (19, 23) and thus does not teach for the stop to be the thickness as recited.  However, attention is directed to page 3, lines 29-31 of Storper stating that the interaction of the rim of the aperture (17) and the beads (7) is comparable to commonly known snap connections.  Thus, 
Regarding the amendments to claim 9, note the rejection of amended claim 1 above as these claims include substantially similar amended limitations.  
Regarding the amendments to claim 19, the combination of Storper in view of Strong teaches providing a golf tee with the flexible stop arranged along the body of the tee.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Storper (WO 93/16897) in view of Strong (5,672,122) and Russell (US 2017/0001085).  Note the basis for the rejections set forth in the office action filed September 16, 2020.   
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Storper (WO 93/16897) in view of Strong (5,672,122) and Choe (US 2005/0277489).  Note the basis for the rejections set forth in the office action filed September 16, 2020.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Storper (WO 93/16897) in view of Strong (5,672,122) and Ciasullo (US 2017/0173423).  Regarding claim 20, Storper teaches a plurality of bulbous portions extending radially from the body, however, he lacks the teaching for the bulbous portions to form an obtuse angle with respect to the body of the tee.  Ciasullo teaches a golf tee having protrusions (30) and space portions therebetween with a flexible portion (60) engaging the space portions.  Note Figures 3-5 showing the protrusions as .   
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Storper (WO 93/16897) in view of Ciasullo (US 2017/0173423).  Regarding new claim 21, Storper discloses a golf tee construction comprising a body (1) extending from a head (3), a plurality of bulbous portions (7) extending radially from the body and spaced apart along a length of the body and a stop (13) adjustably secured to the body between an adjacent pair of the plurality of bulbous portions. Note Figure 1. Note page 3, lines 21-31 stating that the rim of the aperture (17) yields and passes the bulbous portions (7). Note Figure 1 showing the flexible stop (13) located between the bulbous portions.  Note Figure 3 and page 3, lines 22-31 stating that the web part (15) of the stop (13) is shaped with an aperture (17) to allow the presence of the body (1) of the tee and the aperture (17) fits tightly around the shank (1) so that the piece may move between the bulbous portions (7).  Thus, the aperture of Storper defines a contact surface that is adjustably and alternatively secured to the body at the space portions between each pair of bulbous portions as recited.  
Regarding the limitation for the transition angle to be at least 145 degrees, Ciasullo teaches a golf tee having protrusions (30) and space portions therebetween with a flexible portion (60) engaging the space portions.  Note Figures 3-5 showing the protrusions as bulbous portions .  
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.  Regarding the reference to Storper, the applicant contends that Storper includes ground-engaging means protruding from the stopper and thus, lacks the teaching for the flexible stop to be of a thickness that is less than the between adjacent boubous portions.  However, this argument is not persuasive as the rejection of claim 1 now includes the teachings of Strong where Strong teaches that it is known in the art of golf tees to form the flexible stopper mounted to the shaft of the tee of a thickness that is less than that between projections on the tee body.  Note Figure 5 of Strong.  It is noted that Storper provides a suggestion to modify in stating that his arrangement is comparable to commonly known snap connections.  
Regarding the applicant’s argument that it would not be obvious to modify the teachings of Storper to arrive at the claimed invention, this argument is also not persuasive as the modification of Storper in view of Strong still accomplishes the aims of Storper, namely the insertion of the tee with a removable marker that has a central aperture capable of engaging the shank at different distances from the concave end.  
Regarding the reference to Russell, it is noted that this reference is relied upon merely for teaching that it is known in the art of golf tees to form the stopper for the tee from nylon.  The combination of Storper in view of Strong as set forth above teaches the limitations of amended claim 1.  
Regarding the reference to Choe, it is noted that this reference is relied upon merely for teaching that it is known in the art of golf tees to form the stopper from thermoplastic polyurethane elastomer in order to take advantage of its high impact strength. The combination of Storper in view of Strong as set forth above teaches the limitations of amended claim 1.  

Regarding the limitation in claim 21 for the angle to be greater than 145 degrees, the particular angle between the bulbous portions and the body of the tee is considered to be obvious given the teachings of Storper and Ciasullo and lacking a showing of criticality for the particular angle by the demonstration of a new and unexpected result obtained therefrom.  The only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device a device having the claimed relative dimensions would not perform differently than the prior art device, thus, the claimed device is not patentably distinct from the prior art device.  Note MPEP 2144.04(IV)(A).  Further, the references to Storper and Ciasullo are seen as defining the frictional force between the stop and the protrusions as a result-effective variable, .  
 In response to applicant's argument that the obtuse angle causes reduced resistance when inserting the tee into the ground or a reduced point of breakage, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711